

116 HR 6055 IH: Community Reentry Act of 2020
U.S. House of Representatives
2020-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6055IN THE HOUSE OF REPRESENTATIVESMarch 2, 2020Mr. Lewis introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to encourage the placement of released Federal prisoners in residential reentry centers near their homes.1.Short titleThis Act may be cited as the Community Reentry Act of 2020.2.FindingsCongress finds as follows: (1)Researchers find that visitation from family and community members help mitigate recidivism rates among incarcerated individuals. Removing geographical barriers for inmates hoping to stay in touch with their families or members of their community may help lower recidivism rates. These continued relationships alleviate the risk of challenges such as unemployment, homelessness, and debt upon release.(2)In a study of inmates jailed close to home, the Vera Institute of Justice found that most participants rely on family support to stay off of drugs and maintain requirements of parole as well as care for children.(3)According to the Vera study, more than 80 percent of jailed respondents rely on family for support and more than 70 percent rely on friends. Even while incarcerated, inmates continue to rely heavily on their family and community outside of prison for basic needs and survival.(4)Family members report that distance is the greatest barrier to visiting incarcerated relatives while costs, such as transportation, follows. By removing geographical and cost barriers, family members of the incarcerated may have an opportunity to maintain a relationship with their incarcerated loved one.(5)Incarcerated persons should be afforded opportunities to change and heal. Strengthening relationships between inmates and the family and community members they have left behind will help decrease recidivism rates and heal fragmented familial and community relationships.3.Prerelease custodySection 3624(c)(1) of title 18, United States Code, is amended by adding at the end the following: Subject to the availability of appropriations and of bed space availability, the Director shall place a prisoner in a residential reentry center that is within 50 miles of the prisoner’s previous or anticipated permanent legal address, except when the prisoner waives his right to be placed in such a center for reasons such as—(A)safety of the prisoner or his family;(B)physical or mental health; or(C)any other reason deemed to be acceptable by the Director..